TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2019



                                       NO. 03-18-00006-CV


        Navari, LLC d/b/a Il Forte Italian Ristorante, and Cesar Navari, Appellants

                                                  v.

                               Sysco Central Texas, Inc., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on September 28, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.